Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1277 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


JOHNNY D. ORUM #417988,                                Case No. 2:16-cv-00109

              Plaintiff,                               Hon. Gordon J. Quist
                                                       U.S. District Judge
       v.

MICHIGAN DEPARTMENT
OF CORRECTIONS, et al.,

            Defendants.
__________________________________/


                       REPORT AND RECOMMENDATION

       Plaintiff prisoner Johnny D. Orum filed this civil rights action pursuant to 42

U.S.C. § 1983.    On February 20, 2019, Defendants filed a motion to dismiss or, in

the alternative, to stay the case.    (ECF No. 162.) On March 4, 2019, Plaintiff filed

a response.    (ECF No. 165.)        Plaintiff is currently confined in the Carson City

Correctional Facility. 1

       As an inmate who practices the Jewish faith, Plaintiff believes that he must

eat Kosher fish or meat on the Sabbath and meat on Jewish holidays.             Plaintiff

complains that Michigan Department of Corrections (MDOC) Policy Directive

05.03.150 (first effective July 26, 2013, and revised July 26, 2018) changed the

previous religious meal policy, which included Kosher meat products, to an all vegan


       1
        Plaintiff’s complaint describes events which occurred at the Chippewa
Correctional Facility (URF). Plaintiff was confined at URF at the time he filed this
complaint.

                                            -1-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1278 Page 2 of 9



universal religious meal.    Plaintiff asserts that his requests for an alternative

Kosher diet that would include fish and meat have been denied.         Plaintiff filed

grievances against Defendants for denying him a Kosher diet with fish and meat.

Plaintiff alleges that Defendants Osborn, Bergeron, and Perry terminated his

employment in retaliation for the grievances that he had filed.

      The undersigned respectfully recommends that the Court deny Defendants’

motion to dismiss the case, and grant Defendants’ motion to stay the case pending

the outcome of the class action lawsuit in Ackerman v. Washington, Case No. 4:13-cv-

14137 (E.D. Mich.) which is scheduled for trial in September of 2019.             The

disposition in Ackerman, will impact the outcome of Plaintiff’s religious meal claim.

                                Procedural history

      On May 9, 2016, Plaintiff filed this complaint against Defendants Michigan

Department of Corrections (MDOC), MDOC Director Heidi Washington, MDOC

Deputy Director Kenneth McKee, Special Activities Coordinator David Leach,

Warden Jeffrey Woods, Chaplain David Rink, ARUS Arthur Derry, Prison Counselor

Jennifer Metro, Classification Director T. Corey-Spiker, Corrections Officer Osborn,

Corrections Officer Bergeron, Corrections Officer Perry, and Trinity Services Group

Steward Sanderson.    Plaintiff alleged that Defendants violated his rights under the

Religious Land Use and Institutionalized Persons Act, (RLUIPA), 42 U.S.C. § 2000cc-

1 (2003), and the First and Fourteenth Amendments. Plaintiff complained that the

universal vegan religious meal implemented by the MDOC in July of 2013, denied

him meat during religious holidays.       Plaintiff alleged that he has filed many


                                        -2-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1279 Page 3 of 9



grievances regarding the denial of his request for religious meals and that Defendants

have taken retaliatory actions against him. More Specifically, Plaintiff complained

that Defendants Osborn and Bergeron retaliated against him for filing grievances by

having Defendant Perry terminate Plaintiff from his job assignment.

      On October 28, 2016, this Court issued an opinion dismissing Plaintiff’s claims

against Defendants MDOC, Washington, McKee, Corey-Spiker, and Sanderson.

The Court, however, allowed Plaintiff’s First Amendment free exercise and

retaliation claims, Fourteenth Amendment equal protection and due process claims,

and RLUIPA claims to proceed against Defendants Leach, Woods, Rink, Derry,

Metro, Osborn, and Bergeron relating to Plaintiff’s right to a religious diet.      In

addition, the Court allowed Plaintiff to proceed on his retaliation claim that

Defendants Osborn and Perry removed him from his prison job. (ECF Nos. 17, 18.)

      In February of 2017, Plaintiff filed a motion for a preliminary injunction asking

this Court to order Defendants to provide him with meat and fish with his Kosher

meals.     (ECF Nos. 35, 36.) The same month, Defendants filed a motion for partial

summary judgment asserting that Plaintiff had not exhausted his administrative

remedies against some of the Defendants.    (ECF Nos. 39, 40.) On May 8, 2017, U.S.

Magistrate Judge Timothy P. Greeley issued an R&R that addressed both of these

motions.    Judge Greeley recommended denial of both motions. (ECF No. 76.) This

Court adopted the R&R on August 8, 2017. (ECF No. 100.)

      In April of 2018, Defendants filed another motion for summary judgment.

(ECF Nos. 126, 127.)       The next month, Plaintiff filed another motion for a


                                        -3-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1280 Page 4 of 9



preliminary injunction, again asking the Court to order the Defendants to provide

him with Kosher meat meals.       (ECF No. 133.)       On December 11, 2018, Judge

Greeley issued an R&R that addressed these motions and several others.      (ECF No.

155.) The R&R recommended dismissal of Plaintiff’s due process claims, denial of

the summary judgment motion on Plaintiff’s RLUIPA, First Amendment, and

Fourteenth Amendment claims, and denial of Plaintiff’s requests for a preliminary

injunction.

      On March 12, 2019, this Court adopted in part and rejected in part the R&R.

(ECF No. 168.) The Court dismissed Plaintiff’s First Amendment free exercise and

Fourteenth Amendment equal protection and due process claims.         In addition, the

Court dismissed Plaintiff’s First Amendment retaliation claims against Defendants

Leach, Woods, Rink, Derry, and Metro, and denied Plaintiff’s motion for a

preliminary injunction and motion for a TRO.       On May 10, 2019, this Court denied

Plaintiff’s motion for a preliminary injunction.    (ECF No. 175.) Plaintiff’s motion

for reconsideration was denied on May 16, 2019.      (ECF No. 176.)

      Plaintiff’s remaining claims are: (1) his RLUIPA claim against Defendants

Leach, Woods, Rink, Derry, Metro, Osborn, and Bergeron, and (2) his First

Amendment retaliation claim against Defendants Osborn, Bergeron, and Perry.

(PageID.1230.)

                                     Analysis

      Defendants move to dismiss or alternatively to stay this case pending the

resolution of the class action lawsuit in the Eastern District of Michigan, Ackerman


                                        -4-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1281 Page 5 of 9



v. Washington, Case No. 4:13-cv-14137.      Ackerman, as in this case, involves the

MDOC vegan universal religious meal policy and Jewish prisoners who claim that

their sincerely held religious beliefs require Kosher fish, meat, and dairy.       The

Ackerman lawsuit alleges that the MDOC improperly prepares Kosher food.

RLUIPA claims regarding the denial of meat on the Sabbath and Jewish holidays and

dairy on the Shavout were reinstated by the court on September 6, 2018.        (Opinion

and Order Granting Plaintiff’s Rule 54(b) motion, ECF No. 159, E.D. Mich.).        The

court certified the class as:

       All Jewish individuals confined with the Michigan Department of
       Corrections who are designated by the prison system to receive kosher
       meals.

(Opinion and Order Granting Plaintiff’s Motion for Class Certification, ECF No. 157,

E.D. Mich.).   The court waived notice to class members on October 31, 2018.    (Order

Granting Plaintiff’s Motion for Waiver of Notice to Class Members, ECF No. 165, E.D.

Mich.).

       The issues for trial include: (1) whether Kosher certification is require for

MDOC kitchens, and whether recertification is required, (2) whether the Macomb

Correctional Facility kitchen (considered as the representative for all of the MDOC

religious diet kitchens) complies with Kosher rules, (3) whether requiring prisoners

to purchase Kosher meat and/or dairy items from the prison store sufficiently

accommodates Jewish prisoners’ sincerely held beliefs, and (4) whether the MDOC’s

standard vegan religious meals comply with Kosher requirements. (Joint Final

Pretrial Order, Feb. 26, 2019, ECF No. 181, E.D. Mich.).


                                        -5-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1282 Page 6 of 9



      Defendants argue that because Plaintiff makes identical claims regarding the

lack of Kosher meat in his religious meals during the Sabbath and religious holidays,

dismissal is required or, alternatively, that the Court enter a stay until the class

action lawsuit is resolved.   Plaintiff argues that the class action lawsuit will not

resolve his retaliation claim and he never received notice that he is a potential class

member with an opportunity to opt out of the class. Plaintiff argues that Defendants’

alternative request for a stay should be denied because Defendants have failed to

support their request to stay this action.

      A court has the inherent authority to dismiss a plaintiff’s subsequent

repetitious cause of action as frivolous in order to maintain the Court docket and to

promote judicial order.   Cummings v. Mason, No. 1:11-cv-649, 2011 WL 2745937

(W.D. Mich. July 13, 2011). This Court explained:

      Plaintiffs generally have “no right to maintain two separate actions
      involving the same subject matter at the same time in the same court
      and against the same defendants.” Walton v. Eaton Corp., 563 F.2d 66,
      70 (3d Cir. 1977). Accordingly, as part of its inherent power to
      administer its docket, a district court may dismiss a suit that is
      duplicative of another federal court suit. See Colo. River Water
      Conservation Dist. v. United States, 424 U.S. 800, 817 (1976); Adams v.
      Cal. Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir. 2007); Missouri v.
      Prudential Health Care Plan, Inc., 259 F.3d 949, 953-54 (8th Cir. 2001);
      Curtis v. Citibank, N.A., 226 F.3d 133, 138-39 (2d Cir. 2000); Smith v.
      SEC, 129 F.3d 356, 361 (6th Cir. 1997). The power to dismiss a
      duplicative lawsuit is meant to foster judicial economy and the
      “comprehensive disposition of litigation,” Kerotest Mfg. Co. v. C-O-Two
      Fire Equip. Co., 342 U.S. 180, 183 (1952), and protect parties from “the
      vexation of concurrent litigation over the same subject matter.” Adam v.
      Jacobs, 950 F.2d 89, 93 (2d Cir. 1991). In addition, courts have held that
      an in forma pauperis complaint that merely repeats pending or
      previously litigated claims may be dismissed under 28 U.S.C. §
      1915(e)(2)(i) as frivolous or malicious. See, e.g. McWilliams v. State of
      Colorado, 121 F.3d 573, 574 (10th Cir. 1997) (holding that repetitious

                                         -6-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1283 Page 7 of 9



       litigation of virtually identical causes of action may be dismissed under
       the in forma pauperis statute as frivolous or malicious); Cato v. United
       States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (noting that an action may
       be dismissed as frivolous under 28 U.S.C. § 1915 when the complaint
       “merely repeats pending or previously litigated claims); Pittman v.
       Moore, 980 F.2d 994, 994-95 (5th Cir. 1993) (finding that it is “malicious”
       for a pauper to file a lawsuit that duplicates allegations of another
       pending federal lawsuit by the same plaintiff).

       A complaint is duplicative and subject to dismissal if the claims, parties
       and available relief do not significantly differ from an earlier-filed
       action. See Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir.
       1993). Although complaints may not “significantly differ,” they need not
       be identical. Courts focus on the substance of the complaint. See, e.g.
       Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (holding that a
       complaint was duplicative although different defendants were named
       because it “repeat[ed] the same factual allegations” asserted in the
       earlier case). Given the similarities between the parties, legal claims,
       factual allegations, temporal circumstances and relief sought, in the
       present complaint and the complaint in Cummings v. Ventocilla, Case
       No. 1:11-cv-365, the present complaint must be considered duplicative.
       The complaint therefore is frivolous.

Id. at *1-2.

       In the opinion of the undersigned, dismissal of this case is not appropriate.    It

is recognized that Plaintiff has filed retaliation claims that will not be resolved in the

Ackerman case.     Plaintiff has also pointed out that the trial in the Ackerman case

has previously been adjourned.      A new assistant attorney general is representing

Defendants and settlement discussions are ongoing. Under these circumstances, it

is recommended that the Court decline to dismiss this action based upon Plaintiff’s

class membership in the Ackerman litigation.

       However, because the Ackerman litigation will impact all Jewish prisoners who

eat Kosher meals within the MDOC, staying this case until Ackerman is resolved is

appropriate.   This Court “has broad discretion to stay proceedings as an incident to

                                          -7-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1284 Page 8 of 9



its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). “The power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the causes

in its docket with economy of time and effort for itself, for counsel and for litigants,

and the entry of such an order ordinarily rests with the sound discretion of the

District Court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir.

2014) (quoting Ohio Envtl. Council v. U.S. Dist. Court, 565 F.2d 393, 396 (6th Cir.

1977)). Because the Ackerman case will directly impact the outcome in this

proceeding, it is recommended that the Court stay this case.

                                 Recommendation

       I respectfully recommend that the Court DENY Defendants’ motion to dismiss

this case, and GRANT Defendants’ motion to stay this case.

       If the Court accepts this recommendation, this case should be stayed until the

Ackerman litigation in the Eastern District of Michigan is resolved.      The October

2019, trial in this case should be adjourned.   If the September trial in the Ackerman

case is adjourned, the Court can consider lifting the stay and rescheduling this matter

for trial.

       NOTICE TO PARTIES:        Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.       28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).      Failure to file timely objections




                                         -8-
Case 2:16-cv-00109-GJQ-MV ECF No. 180 filed 06/12/19 PageID.1285 Page 9 of 9



constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    June 12, 2019                              /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U. S. MAGISTRATE JUDGE




                                         -9-
